Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (U.S. Patent 4,270,627).
Re claim 1:  Hill teaches a detection device (figure 1)for detecting physiological sounds, the device comprising a thin film (13), and a first conductive element (15) for conducting sounds, the conductive element being located on the thin film (see figures 1, 4A, 4B), wherein the conductive element comprises a bottom part (portion of (15) located closest to (13)) and a concentrator part (portion of (15) furthest from (13)), wherein the bottom part is polygonal or round(see figure 1), and peripheries of the bottom part gradually protrude from the thin film towards a center of the conductive element to form a first cavity with the thin film (see figures 4A-4B in which the bottom portion of (15) extends toward the tip end of (15) and a cavity is formed with the thin film (area enclosed by the bottom portion immediately under (15) ), and wherein the concentrator part is in a polygonal cylinder shape or a circular cylinder shape (see figure 1) and is located at a highest point of the conductive element relative to the thin film (see figures 4A-4B)  .
Re claim 2: note film 13 is stretched (column 1, lines 65-68) and can be displaced as seen in figures 4A, 4B therefor is elastic as set forth. 
Re claim 3: note portion located under (69) which forms a cavity under the thin film.
Re claim 4: see figures 4A, 4B, 8 teaching that the volume of the cavity located under portion (69) is variable depending upon the amount in which the film is displaced.
Re claim 5: note that when the probe is pressed against a patient the film and conductive element are pushed inward of the cavity (column 3, lines 34-40) thereby reducing the volume of the cavity.
Re claim 6: note the film (13) and conductive element (15) when stretched over head (11) forms a sealed cavity (45) which includes gas molecules (air inside, typically a combination of nitrogen and oxygen) that allows for the transmission of the sound waves as discussed in column 3, lines 34-45.
Re claim 7: note that the density of the gas molecules would increase at least after contact of element (15) contacts the patient and a forced applied thereto to displace the element (15) and film (13) in the cavity. By doing this the volume of the cavity decreases and therefor the air inside would have a density that is increased as set forth.  
Re claim 8: note the cavity (45) is in a sealed state due to the stretching of the film (13) on head (11), which occurs at least before the conductive element (15) makes contact with the patient’s skin therefor satisfying the alternatively claimed limitation(s) as set forth
Re claim 9: note conductive element (15) is on the opposite side of film (13), which is outside cavity (45) 
Re claim 12: see column 3, lines 61-63
Re claim 13: see figure 1 teaching at least a contact area of element (15) is smaller than the area of film (13)
Re claim 14:  sheet metal used in Hill is considered a metallic conductor material satisfying the alternatively claimed feature as set forth
Re claim 16: note the plastic taught in column 3, line 63 satisfies the alternatively claimed feature as set forth.
Re claims 17-18: note the air present in cavity (45) is typically comprised of a combination of nitrogen and oxygen, i.e. a mixed gas as alternatively set forth
Re claim19: note that when the element (15) is in contact with a patient and urged with an additional force toward the patient the volume of (cavity (45) decreases causing at least an instantaneous increase of pressure within the cavity due to the change of volume of the cavity.
Re claim 20: note element (15) is a hollow element that is closed on one side (closet to a patient) and opened on an opposite side adjacent cavity (45) with this opened side in communication with air in the cavity 
Claim Rejections - 35 USC § 103
14. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16. 	Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Fosgate (U.S. Patent 1,015,163).
Re claim 10:  The teaching of Hill is discussed above and incorporated herein. Hill however does not teach an arrangement in which a seal cavity when the conductive element contacts the skin but allows to communicating with the outside atmosphere before the detection of sounds.  This is because the conductive element taught in Hill is a closed tip element (15).  Fosgate teaches in a similar environment to incorporate an open tip conductor element (15) that allows for communication with outside atmosphere as set forth to intensify sounds detected when the stethoscope is used, i.e. in contact when skin.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a feature taught by Fosgate into the teaching of Hill to predictably provide a way to intensify sounds detected by the stethoscope.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  Note that in operation of stethoscopes (of Hill and Fosgate) the tip end contacts skin of a mammal or human and in such state a sealed connection is made when combining the teachings of Fosgate with that of Hill as discussed with respect to claim 11.  
17. 	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Hattori et al. (JP2014-090916A).
Re claim 15:  the teachings of Hill is discussed above and incorporated herein.  Hill does not teach the density relationships as set forth in claim 15.  Hattori et al. (JP2014-090916A), teaches in a similar environment that a conductor element (31) made of copper (which typically has a density of about 8.96g/cc) and a thin film (23) made from a polyimide (which typically has a density of about 1.42g/cc) therefor satisfying the density relation as set forth and can also be used for the detection of physiological sounds.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such materials into the arrangement of Hill to predictably provide alternative materials that can be used for the detection of physiological sounds.  Therefor the claimed subject matter would have been obvious before the filing of the invention.
Response to Arguments
18. 	Applicant's arguments filed 8/10/22 have been fully considered but they are not persuasive. Applicant argues that in Hill there is no first cavity formed by the bottom part of the conductive element and the thin film.  Examiner does not agree the combination of the thin film (13) and the bottom part of (15) form as cavity as broadly as set forth. Claim 1 does not set forth that the thin film is a unitary sheet without any holes and that the first cavity is formed between this thin film and the conductive element bottom part. If claimed this feature would require an updated search for patentability determination.  Having a concentration part at the highest point being .4 cm – 4 cm higher than the highest point of the resonance film is not set forth in the claims. 
Conclusion
19. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
20. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/15/22